Name: Commission Regulation (EEC) No 1298/90 of 17 May 1990 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 5 . 90 Official Journal of the European Communities No L 128/13 COMMISSION REGULATION (EEC) No 1298/90 of 17 May 1990 fixing the aid for soya beans Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 268/90 to the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2(7) thereof, Having regard to Council Regulation 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Whereas, since there is no valid activating threshold or guide price for the 1990/91 marketing year for soja beans, the amount of the subsidy in the case of advance fixing for this marketing year has only been calculated provisio ­ nally on the basis of the latest proposals from the Commission to the Council on price and related measures ; whereas that amount must be applied provisio ­ nally only and will have to be confirmed or replaced when the prices and related measures for the 1990/91 marketing year are known, and notably those concerning the application of the guaranteed maximum quantities ; Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 268/90 (4), as last amended by Regulation (EEC) No 1094/90 0 ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the aid provided for in Regulation (EEC) No 1491 /85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto. 2. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for soja beans, will be confirmed or replaced as from 18 May 1990 to take into account, where appropriate, the effects of the application of the activating price for these products for the 1990/91 marketing year and, particularly those concerning the application of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 1 8 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 151 , 10 . 6 . 1985, p. 15, I2) OJ No L 197, 26. 7 . 1988, p. 11 . P) OJ No L 201 , 27. 7 . 1988, p. 2. (*} OJ No L 30, 1 . 2. 1990, p. 37. (*) OJ No L 111 , 1 . 5 . 1990, p. 18 . No L 128/14 Official Journal of the European Communities 18 . 5. 90 ANNEX to the Commission Regulation of 17 May 1990 fixing the aid for soya beans (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in current period  Spain 0,000 26,875 26,875  Portugal 18,948 26,875 0 26,875  another Member State 18,948 26,875 26,875 Seed processed in first period  Spain 0,000 27,179 27,179  Portugal 19,252 27,179 0 27,179  another Member State 19,252 27,179 27,179 Seed processed in second period  Spain 0,000 27,219 27,219  Portugal 19,292 27,219Q 27,219  another Member State 19,292 27,219 27,219 Seed processed in third period  Spain 0,000 26,995 26,995  Portugal 19,068 26,995 0 26,995  another Member State 19,068 26,995 26,995 Seed processed in fourth period  Spain 0,000 26,875 26,875  Portugal 18,948 26,875 0 26,875  another Member State 18,948 26,875 26,875 Seed processed in fifth period (')  Spain 0,000 26,352 26,352  Portugal 18,425 26,352 0 26,352  another Member State 18,425 26,352 26,352 Q Special aid. (') Subject, in cases of advance fixing for the 1990/91 marketing year, to application of the provisions to be adopted on prices, related measures and maximum guaranteed quantity arrangements for that marketing year.